Exhibit 10.7
AMENDED AND RESTATED
ARBOR REALTY TRUST, INC.
2003 OMNIBUS STOCK INCENTIVE PLAN
Approved by the Company’s Stockholders on June 18, 2009
Section 1. General Purpose of Plan; Definitions.
          The name of this plan is the Arbor Realty Trust, Inc. 2003 Omnibus
Stock Incentive Plan, as amended and restated (the “Plan”).
          The purpose of the Plan is to enable the Company to attract and retain
highly qualified personnel who will contribute to the Company’s success and to
provide incentives to Participants (defined below) that are linked directly to
stockholder value and will therefore inure to the benefit of all stockholders of
the Company.
          For purposes of the Plan, the following terms shall be defined as set
forth below:
          (a) “Administrator” means the Board, or if and to the extent the Board
does not administer the Plan, the Committee in accordance with Section 2 below.
          (b) “Award” means any award under the Plan.
          (c) “Award Agreement” means, with respect to each Award, the signed
written agreement between the Company and the Participant setting forth the
terms and conditions of the Award.
          (d) “Board” means the Board of Directors of the Company.
          (e) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.
          (f) “Committee” means any committee the Board may appoint to
administer the Plan. If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Board specified in the Plan shall
be exercised by the Committee.
          (g) “Common Stock” means the common stock, par value $.01 per share,
of the Company.
          (h) “Company” means Arbor Realty Trust, Inc., a Maryland corporation
(or any successor corporation).

 



--------------------------------------------------------------------------------



 



          (i) “Disability” means the inability of a Participant to perform
substantially his or her duties and responsibilities to the Company or to any
Parent or Subsidiary by reason of a physical or mental disability or infirmity
(i) for a continuous period of six months, or (ii) at such earlier time as the
Participant submits medical evidence satisfactory to the Administrator that the
Participant has a physical or mental disability or infirmity that will likely
prevent the Participant from returning to the performance of the Participant’s
work duties for six months or longer. The date of such Disability shall be the
last day of such six-month period or the day on which the Participant submits
such satisfactory medical evidence, as the case may be.
          (j) “Eligible Recipient” means an officer, director, employee,
consultant (including employees of the Manager who provide services to the
Company) or advisor of the Company or of any Parent or Subsidiary.
          (k) “Exercise Price” means the per share price, if any, at which a
holder of an Option may purchase the Shares issuable upon exercise of the
Option.
          (l) “Fair Market Value” as of a particular date shall mean the fair
market value of a share of Common Stock as determined by the Administrator in
its sole discretion; provided, however, that (i) if the Common Stock is admitted
to trading on a national securities exchange, fair market value of a share of
Common Stock on any date shall be the closing sale price reported for such share
on such exchange on such date or, if no sale was reported on such date, on the
last date preceding such date on which a sale was reported, (ii) if the Common
Stock is admitted to quotation on the National Association of Securities Dealers
Automated Quotation (“Nasdaq”) System or other comparable quotation system and
has been designated as a National Market System (“NMS”) security, fair market
value of a share of Common Stock on any date shall be the closing sale price
reported for such share on such system on such date or, if no sale was reported
on such date, on the last date preceding such date on which a sale was reported,
or (iii) if the Common Stock is admitted to quotation on the Nasdaq System but
has not been designated as an NMS security, fair market value of a share of
Common Stock on any date shall be the average of the highest bid and lowest
asked prices of such share on such system on such date or, if no bid and ask
prices were reported on such date, on the last date preceding such date on which
both bid and ask prices were reported.
          (m) “Incentive Stock Option” means any Option intended to be
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.
          (n) “Manager” means Arbor Commercial Mortgage, LLC, a New York limited
liability company.
          (o) “Nonqualified Stock Option” means any Option that is not an
Incentive Stock Option, including any Option that provides (as of the time such
Option is granted) that it will not be treated as an Incentive Stock Option.
          (p) “Option” means an option to purchase Shares granted pursuant to
Section 6 below.

2



--------------------------------------------------------------------------------



 



          (q) “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations in the chain (other than the Company) owns stock possessing 50% or
more of the combined voting power of all classes of stock in one of the other
corporations in the chain.
          (r) “Participant” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority in Section 2 below, to
receive grants of Options and/or awards of Restricted Stock.
          (s) “Restricted Stock” means Shares subject to certain restrictions
granted pursuant to Section 6 below.
          (t) “Shares” means shares of Common Stock reserved for issuance under
the Plan, as adjusted pursuant to Sections 3 and 4, and any successor security.
          (u) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations (other than the last corporation) in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.
Section 2. Administration.
          The Plan shall be administered by the Board or, at the Board’s sole
discretion, by the Committee, which shall be appointed by the Board, and which
shall serve at the pleasure of the Board. Pursuant to the terms of the Plan, the
Administrator shall have the power and authority:
          (a) to select those Eligible Recipients who shall be Participants;
          (b) to determine whether and to what extent Options or awards of
Restricted Stock are to be granted hereunder to Participants;
          (c) to determine the number of Shares to be covered by each Award
granted hereunder;
          (d) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of each Award granted hereunder; and
          (e) to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing Options
or awards of Restricted Stock granted hereunder.

3



--------------------------------------------------------------------------------



 



          The Administrator shall have the authority, in its sole discretion, to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the Plan as it shall from time to time deem advisable; to interpret
the terms and provisions of the Plan and any Award issued under the Plan (and
any Award Agreement relating thereto); and to otherwise supervise the
administration of the Plan.
          All decisions made by the Administrator pursuant to the provisions of
the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants.
Section 3. Shares Subject to Plan.
          The total number of shares of Common Stock reserved and available for
issuance under the Plan shall be 2,385,000 shares. Such shares may consist, in
whole or in part, of authorized and unissued shares or treasury shares.
          To the extent that (i) an Option expires or is otherwise terminated
without being exercised, or (ii) any Shares subject to any award of Restricted
Stock are forfeited, such Shares shall again be available for issuance in
connection with future Awards granted under the Plan.
Section 4. Corporate Transactions.
          In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Common Stock, an equitable substitution or proportionate
adjustment shall be made in (i) the aggregate number of Shares reserved for
issuance under the Plan, (ii) the kind, number and Exercise Price of Shares
subject to outstanding Options granted under the Plan, and (iii) the kind,
number and purchase price of Shares subject to outstanding awards of Restricted
Stock granted under the Plan, in each case as may be determined by the
Administrator, in its sole discretion. Such other substitutions or adjustments
shall be made as may be determined by the Administrator, in its sole discretion.
In connection with any event described in this paragraph, the Administrator may
provide, in its sole discretion, for the cancellation of any outstanding awards
and payment in cash or other property therefor.
Section 5. Eligibility.
          Eligible Recipients may be granted Options and/or awards of Restricted
Stock.

4



--------------------------------------------------------------------------------



 



The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among the Eligible Recipients.
          The Administrator shall have the authority to grant to any Eligible
Recipient who is an employee of the Company or of any Parent or Subsidiary
(including directors who are also officers of the Company) Incentive Stock
Options, Nonqualified Stock Options, or both types of Options, and/or Restricted
Stock. Non-employee Directors of the Company or of any Parent or Subsidiary,
consultants (including employees of the Manager who provide services to the
Company) or advisors who are not also employees of the Company or of any Parent
or Subsidiary may only be granted Options that are Nonqualified Stock Options
and/or Restricted Stock.
Section 6. Options.
          Options may be granted alone or in addition to other awards of
Restricted Stock granted under the Plan. Any Option granted under the Plan shall
be in such form as the Administrator may from time to time approve, and the
provisions of each Option need not be the same with respect to each Participant.
Participants who are granted Options shall enter into an Award Agreement with
the Company, in such form as the Administrator shall determine, which Award
Agreement shall set forth, among other things, the Exercise Price of the Option,
the term of the Option and provisions regarding exercisability of the Option
granted thereunder.
          The Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Nonqualified Stock Options. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall constitute a separate
Nonqualified Stock Option. More than one Option may be granted to the same
Participant and be outstanding concurrently hereunder.
          Options granted under the Plan shall be subject to the following terms
and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable:

  (a)   Option Exercise Price. The per share Exercise Price of Shares
purchasable under an Option shall be determined by the Administrator in its sole
discretion at the time of grant but shall not, (i) in the case of Incentive
Stock Options, be less than 100% of the Fair Market Value of the Common Stock on
such date (110% of the Fair Market Value per Share on such date if, on such
date, the Eligible Recipient owns (or is deemed to own under Section 424(d) of
the Code) stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company, or any Parent or Subsidiary), and
(ii) in the case of Nonqualified Stock Options, be less than 100% of the Fair
Market Value of the Common Stock on such date.

5



--------------------------------------------------------------------------------



 



  (b)   Option Term. The term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten years after the
date such Option is granted; provided, however, that if an employee owns or is
deemed to own (by reason of the attribution rules of Section 424(d) of the Code)
more than 10% of the combined voting power of all classes of stock of the
Company or of any Parent or Subsidiary and an Incentive Stock Option is granted
to such employee, the term of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no more than five years from
the date of grant.     (c)   Exercisability. Options shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Administrator at or after the time of grant. The Administrator
may also provide that any Option shall be exercisable only in installments, and
the Administrator may waive such installment exercise provisions at any time, in
whole or in part, based on such factors as the Administrator may determine, in
its sole discretion.     (d)   Method of Exercise. Subject to Section 6(c),
Options may be exercised in whole or in part at any time during the Option
period, by giving written notice of exercise to the Company specifying the
number of Shares to be purchased, accompanied by (i) payment in full of the
aggregate Exercise Price of the Shares so purchased in cash, (ii) delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate Exercise Price payable with respect to the
Options’ exercise or (iii) simultaneous sale through a broker reasonably
acceptable to the Administrator of Shares acquired on exercise, as permitted
under Regulation T of the Federal Reserve Board.         In the event a grantee
elects to pay the Exercise Price payable with respect to an Option pursuant to
clause (ii) above: (A) only a whole number of share(s) of Common Stock (and not
fractional shares of Common Stock) may be tendered in payment, (B) such grantee
must present evidence acceptable to the Company that he or she has owned any
such shares of Common Stock tendered in payment of the Exercise Price (and that
such tendered shares of Common Stock have not been subject to any substantial
risk of forfeiture) for at least six months prior to the date of exercise, and
(C) Common Stock must be delivered to the Company. Delivery for this purpose
may, at the election of the grantee, be made either by (i) physical delivery of
the certificate(s) for all such shares of Common Stock tendered in payment of
the Exercise Price, accompanied by duly executed instruments of transfer in a
form acceptable to the Company, or (ii) direction to the grantee’s broker to
transfer, by book entry, of such shares of Common Stock from a brokerage account
of the grantee to a brokerage account specified by the Company. When payment of
the Exercise Price is made by delivery of Common Stock, the difference, if any,
between the aggregate Exercise Price payable with respect to the Option being
exercised and the Fair Market Value of the shares of Common Stock tendered in
payment (plus any applicable taxes) shall be paid in

6



--------------------------------------------------------------------------------



 



      cash. No grantee may tender shares of Common Stock having a Fair Market
Value exceeding the aggregate Exercise Price payable with respect to the Option
being exercised (plus any applicable taxes).     (e)   Non-Transferability of
Options. Except as otherwise provided by the Administrator or in the Award
Agreement, Options may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution.     (f)   Termination of Employment or Service. The
rights of Participants granted Options upon termination of employment or service
as a director, consultant or advisor to the Company or to any Parent or
Subsidiary for any reason prior to the exercise of such Options shall be set
forth in the Award Agreement governing such Options.     (g)   Annual Limit on
Incentive Stock Options. To the extent that the aggregate Fair Market Value
(determined as of the date the Incentive Stock Option is granted) of Shares with
respect to which Incentive Stock Options granted to a Participant under this
Plan and all other option plans of the Company or of any Parent or Subsidiary
become exercisable for the first time by the Participant during any calendar
year exceeds $100,000 (as determined in accordance with Section 422(d) of the
Code), the portion of such Incentive Stock Options in excess of $100,000 shall
be treated as Nonqualified Stock Options.     (h)   Rights as Stockholder. An
Optionee shall have no rights to dividends or any other rights of a stockholder
with respect to the Shares subject to the Option until the Optionee has given
written notice of exercise, has paid in full for such Shares, has satisfied the
requirements of Section 10(d) hereof and, if requested, has given the
representation described in Section 10(b) hereof.

Section 7. Restricted Stock.
          Awards of Restricted Stock may be issued either alone or in addition
to Options granted under the Plan. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, awards of
Restricted Stock shall be made; the number of Shares to be awarded; the price,
if any, to be paid by the Participant for the acquisition of Restricted Stock;
the Restricted Period (as defined in Section 7(b)) applicable to awards of
Restricted Stock. The Administrator may also condition the grant of the award of
Restricted Stock upon the exercise of Options or upon such other criteria as the
Administrator may determine, in its sole discretion. The provisions of the
awards of Restricted Stock need not be the same with respect to each
Participant.

7



--------------------------------------------------------------------------------



 



          (a) Awards and Certificates. The prospective recipient of awards of
Restricted Stock shall not have any rights with respect to any such Award,
unless and until such recipient has executed an Award Agreement evidencing the
Award (a “Restricted Stock Award Agreement”) and delivered a fully executed copy
thereof to the Company, within a period of sixty days (or such other period as
the Administrator may specify) after the award date. Except as otherwise
provided below in Section 7(b), each Participant who is granted an award of
Restricted Stock shall be issued a stock certificate in respect of such shares
of Restricted Stock, which certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award.
          The Company may require that the stock certificates evidencing
Restricted Stock granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
award of Restricted Stock, the Participant shall have delivered a stock power,
endorsed in blank, relating to the Shares covered by such Award.
          (b) Restrictions and Conditions. The awards of Restricted Stock
granted pursuant to this Section 7 shall be subject to the following
restrictions and conditions:
          (i) Subject to the provisions of the Plan and the Restricted Stock
Award Agreement governing any such Award, during such period as may be set by
the Administrator commencing on the date of grant (the “Restricted Period”), the
Participant shall not be permitted to sell, transfer, pledge or assign shares of
Restricted Stock awarded under the Plan; provided, however, that the
Administrator may, in its sole discretion, provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion.
          (ii) Except as provided in Section 7(b)(i), the Participant shall
generally have the rights of a stockholder of the Company with respect to
Restricted Stock during the Restricted Period. Certificates for unrestricted
Shares shall be delivered to the Participant promptly after, and only after, the
Restricted Period shall expire without forfeiture in respect of such awards of
Restricted Stock except as the Administrator, in its sole discretion, shall
otherwise determine.
          (iii) The rights of Participants granted awards of Restricted Stock
upon termination of employment or service as a director, consultant or advisor
to the Company or to any Parent or Subsidiary for any reason during the
Restricted Period shall be set forth in the Restricted Stock Award Agreement
governing such Awards.
Section 8. Amendment and Termination.

8



--------------------------------------------------------------------------------



 



          The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent. To the extent necessary and desirable, the Board shall obtain approval
of the stockholders (as described below), for any amendment that would:
          (a) except as provided in Sections 3 or 4 of the Plan, increase the
total number of Shares reserved for issuance under the Plan;
          (b) change the class of officers, directors, employees, consultants
and advisors eligible to participate in the Plan; or
          (c) extend the maximum Option term under Section 6(b) of the Plan.
     The Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 4 of the Plan, no such
amendment shall impair the rights of any Participant without his or her consent.
Section 9. Unfunded Status of Plan.
          The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
Section 10. General Provisions.
          (a) Shares shall not be issued pursuant to any Award granted hereunder
unless such Award and the issuance and delivery of such Shares pursuant thereto
shall comply with all relevant provisions of law, including, without limitation,
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the requirements of any stock exchange upon which the Common Stock
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.
          (b) The Administrator may require each person acquiring Shares to
represent to and agree with the Company in writing that such person is acquiring
the Shares without a view to distribution thereof. The certificates for such
Shares may include any legend which the Administrator deems appropriate to
reflect any restrictions on transfer.

9



--------------------------------------------------------------------------------



 



          All certificates for Shares delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Administrator may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable Federal or state securities law, and
the Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.
          (c) Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval, if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of the
Plan shall not confer upon any Eligible Recipient any right to continued
employment or service with the Company or any Parent or Subsidiary, as the case
may be, nor shall it interfere in any way with the right of the Company or any
Parent or Subsidiary to terminate the employment or service of any of its
Eligible Recipients at any time.
          (d) Unless otherwise determined by the Administrator, a Participant
may elect to deliver shares of Common Stock (or have the Company withhold
shares) to satisfy, in whole or in part, the amount the Company is required to
withhold for taxes in connection with the exercise of an Option or the delivery
of Restricted Stock upon grant or vesting, as the case may be. Such election
must be made on or before the date the amount of tax to be withheld is
determined. Once made, the election shall be irrevocable. The fair market value
of the Shares to be withheld or delivered will be the Fair Market Value as of
the date the amount of tax to be withheld is determined. In the event a
Participant elects to deliver or have the Company withhold Shares of Common
Stock pursuant to this Section 10(d), such delivery or withholding must be made
subject to the conditions and pursuant to the procedures set forth in Section
6(d) with respect to the delivery or withholding of Common Stock in payment of
the Exercise Price of Options.
          (e) No member of the Board or the Administrator, nor any officer or
employee of the Company acting on behalf of the Board or the Administrator,
shall be personally liable for any action, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board or the Administrator and each and any officer or employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.
Section 11. Effective Date of Plan.
          (a) The Plan was originally adopted by the Board on June 25, 2003 (the
“Effective Date”).

10



--------------------------------------------------------------------------------



 



          (b) The Plan is amended and restated effective upon the Board’s
approval on April 30, 2009, subject to the approval by the stockholders of the
Company.
Section 12. Term of Plan.
          No Award shall be granted pursuant to the Plan on or after the tenth
anniversary of the Effective Date, but Awards theretofore granted may extend
beyond that date.
Section 13. Governing Law.
          This Plan and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed, interpreted and
enforced in accordance with the laws of the State of New York, notwithstanding
any New York or other conflict-of-law provisions to the contrary.

11